 NATIONALGYPSUM CO.National Gypsum Company, Inc., Gold Bond Build-ing Products DivisionandInternational Broth-erhood of Boilermakers,Iron and Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,Local 88.1Case 1-CA-2112229 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 6 November 1984 AdministrativeLaw JudgeRobertA. Giannasi issued the attached decision.The Respondent filed exceptions and a supportingbrief,the General Counsel and the Charging Partyfiledcross-exceptions and supportingbriefs,and theChamber of Commercefiled a briefas amicuscuriae.Thereafter,the Respondent filed a brief inopposition to the General Counsel's andthe Charg-ing Party's cross-exceptions.The National LaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsonly to theextent consistent with thisDecision and Order. 2The judge,relying onOshkosh Ready Mix Co.,179 NLRB 350 (1969),enfd.440 F.2d 562 (7th Cir.1971),cert. denied404 U.S. 858(1971),found thatthe Respondent violated Section 8(a)(3) and (1) bycontinuing to operate its businesswithtemporaryreplacementsduringa lockout not forced or causedby union action.We disagree.InHarter Equipment,280NLRB 597 (1986),whichissued after the judge's decision,we recentlyoverruledInlandTruckingand held that "an em-ployer does not violate Section 8(a)(3) and (1),absent specific proof of antiunionmotivation, byusing temporary employees in order to engage inbusinessoperations during an otherwise lawfullockout,including a lockout initiated for the solepurpose of bringing economic pressure to bear insupport ofa legitimate bargainingposition."TheGeneral Counsel has notproven specificantiunionmotivation or any illegality in the lockout itself.Accordingly,we conclude,for the reasonsfully setforthinHarter,that therewas no basisfor findingthat the Respondent'scontinued operation of its'Pursuant to the General Counsel'smotion, the case caption has beencorrected to reflect a change in the name of the Charging Party follow-ing issuance of the judge's decision.2The Respondent has requested oral argument.The request is deniedas the record, exceptions,and briefs adequately present the issues and thepositions of the parties.We also deny the Respondent'smotion to reopenthe record.593business with temporary replacements after lockingout its union-represented employees violated Sec-tion 8(a)(3) and (1).ORDERThe complaint is dismissed.Michael Fitzsimmons Esq.,for the General Counsel.L.AnthonyMessinaandJames Sullivan,Esq&(Pepper,Hamilton & Scheetz),of Philadelphia, Pennsylvania, forthe Respondent.Michael N.Katz,Esq. (Meranze,Katz,Spear&Wilder-man),of Philadelphia, Pennsylvania,for the ChargingParty.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI,AdministrativeLaw Judge.This case was tried on November 30 and December 1,1983,and January 3, 1984,in Boston, Massachusetts. Thecomplaint alleges that Respondent converted an other-wise lawful lockout of bargaining unit employees at itsPortsmouth,New Hampshire facility into an unlawfullockout,in violation of Section 8(a)(3) and(1)of theAct, when it temporarily replaced those employees "byusing non unit employees... [and] replacements hiredfrom the outside and by...subcontracting...theirwork."Respondent admits locking out and temporarilyreplacing the employees in question but denies havingcommitted any violation of the Act.The events in question occurred in the context of ne-gotiations toward renewal of a collective-bargainingagreement between Respondent and the Charging PartyUnion (the Union) which expired on April 1,1983.Re-spondent locked out the union-represented employeesimmediately on expiration of the contract and thereafteroperated the Portsmouth facility with other personnel.Respondent asserts that its action was lawful because (1)there is no evidence that it was the product of unionanimus, and (2)itwas effectuated in response to "the of-fensive tactics"employed by the Union in coordinatingits bargaining efforts and possibly coordinating strike ef-forts with other unions representing employees at variousother facilities operated by Respondent.Respondent alsocontends that the continued operation of the Portsmouthplant was necessitated by its obligation,in the face of apossible permanent loss of business,to continue servicingits clientele.Respondent and the General Counsel havefiled briefs which I have read and considered.Based on the entire record in this case,' including thetestimony of the witnesses and my observation of theirdemeanor,Imake the following'There weremany exhibits in this case.Many ofmy copies were notnumbered properly.This lack ofattention by the reporting service causeddifficultyand delay in the preparation of this case.281 NLRB No. 96 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,a nationwide concern incorporated in theState of Delaware,has an office and place of business lo-cated at Freeman'sPoint, Portsmouth,New Hampshire,where it is engaged in the manufacture,sale, and distri-bution of gypsum wallboard.Annually, in the course andconduct of its operations,Respondent receives at itsPortsmouth facility, directly from points located outsidethe State of New Hampshire,goods and materials valuedin excessof $50,000 andalso ships from its Portsmouthfacility goods and materials valued in excess of $50,000directly to points outside New Hampshire. Accordingly,I find,as Respondent admits, that it is an employer en-gaged in interstate commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONThe Unionis a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.BackgroundRespondent employs approximately 65 maintenanceand production employees at its Portsmouth facility.2They are represented by the Union for the purpose ofcollective bargaining and have been so represented for atleast 30 years.Respondentand the Unionhave been sig-natories to a succession of 2-year collective-bargainingagreements which generally expire on April 1 of eachodd-numbered year.As previously noted, the mostrecent contract,and the one whose renewal led to the in-stant controversy,was set to expire onApril 1, 1983.Including its Portsmouth facility, Respondent operatessome 33 plants nationwide, 18 of which are, like Ports-mouth, involved in themanufactureand distribution ofgypsum wallboard. The remainder of the plants are in-volvedin the manufacture of related products but notthe wallboard itself. Of the 18 gypsum wallboard plants,approximately one-half, including Portsmouth,are repre-sented by locals of United Cement Lime & GypsumWorkers International Union(Gypsum Workers Interna-tional).The remainder of these facilities, with the excep-tion of three nonunion plants, are represented by otherlabor organizations.These arelocalsof InternationalUnion of Operating Engineers, United PaperworkersInternationalUnion,UnitedSteelworkersof America(USW), and Oil Chemical and Atomic WorkersInterna-tional Union (OCAW).2.Bargaining historyA full understanding of the 1983 bargaining whichspawned the lockout and Respondent's asserted reasonsfor the lockout requires an analysis of prior bargaining2Theremainderof the staff,numberingapproximately10, is composedof supervisors and office supportpersonnelhistory,particularly as regards attempted coordinatedbargaining by the Union.This took place under the aegisof two organizations connected with the Union,its Inter-national Union and the Industrial Union Department ofthe AFL-CIO (IUD).A discussion of bargaining historyin this context follows:a. Involvementof the IUDUntil approximately 1969,Respondent's bargaining re-lationshipwith its union facilities was one in which Re-spondent negotiated separate collective-bargaining agree-ments on a plant-by-plant basis with the local union rep-resentatives of the particular plant in question.Duringthat year,as well as in subsequent years, however, therewas an attempted change in that relationship,at least onthe part of some of the unions involved,as evidenced byRespondent's first direct contactwiththe IUD.Joseph Campagna, the collective-bargaining coordina-tor of the IUD,testified that the goal of his organizationis to obtain the same benefits for all the employees of aparticular company in terms of wages and working con-ditions, regardless of which union represents them. Ac-cording to Campagna,the optimum result is to negotiatea single comprehensive collective-bargaining agreementcovering all the unions having a collective-bargaining re-lationship with the employer in question.The means employed bythe IUDto attain its goal iscoordinated bargaining.According to IUD brochuresplaced into evidence by Respondent,the ideal situation isfor the IUDto arrange joint bargaining negotiations inwhich the representatives of all unions,aswell as theIUD, are present and participate.However, if a companydoes not accede to single joint negotiations, and theunions must therefore continue to negotiate separate col-lective-bargaining agreements,the ends of coordinatedbargaining may still be attained by such measures as eachunion presenting and insisting on the company's agree-ment to uniform bargaining proposals,which are formu-lated under the auspicesof the IUD, theunions insistingthat their collective-bargaining agreements expire on acommon date,so as to create the possibilty of simultane-ous strike action and thus significantly enhance theunions' bargaining position,and by having an IUD repre-sentative present at and participate in bargaining sessionsso as to present a united front against the employer.3In order to become involved as detailed above, theIUD must first be approachedby one of theInternation-al unions which has a bargaining relationship with theobject company. If the IUD considers its involvementfeasible, it creates a coordinated bargaining committeefor thatparticular employerwhich is composed of"internationalstaffand the representatives of the leader-ship of each local unionwho have theresponsibility ofnegotiating their contracts." At meetings of the commit-tee, the IUD informs the delegatesof thebenefits andwages offeredby the employerto eachof itsunions, soas to facilitate the formulation of uniform bargaining de-3The IUD also actsas an informationconduit to its member unions Itrelaysinformation to them concerningcollective-bargainingnegotiationsand contract settlementsinvolving comemberunionsand the particularcompany ofinterest. NATIONAL GYPSUM CO.mands.The IUD also establishes an International presi-dent's committee(President'sCommittee)consisting ofthe presidents or their delegates of "the internationalunions having bargaining rights with the company." Thepurpose of this committee is "to guide the . . . activitiesof the full committee."The National Gypsum Committee,which was estab-lished sometime during or shortly prior to 1969,consistsof delegates from the local unions of the Gypsum Work-ers International,as well as from the four other Interna-tional unions whose locals represent workers at Respond-ent'swallboardmanufacturing facilities.The currentGypsum Workers International delegate to the presi-dent's committee is Tyrone Perkins,who is actually avice president of the International and who also has thetitleof"Coordinator assigned to coordinate NationalGypsum."In mid-1969, Respondent was faced with the expirationof collective-bargaining agreements at three of its facili-ties-Portsmouth on April 1,1969;Shoals, Indiana, onApril 15, 1969;and National City, Michigan,on June 1,1969.In addition,itsBurlington,New Jersey facility hadbeen on strike since June 7,1968.4 The IUD was activein the formation and presentation of generally uniformeconomic proposals at each location as well as demandsfor a common expiration date for each contract. Re-spondent did not agree to these proposals,and the partiesreached impasse at each location. The Shoals and Ports-mouth collective-bargaining agreements thus expiredwithout settlement,and the union employees struck theselocations on April 16 and 22,respectively.On April 23 or 24, 1969,the IUD held a meeting oftheNationalGypsum Committee in Burlington, NewJersey,which was attended by union representativesfrom not only the four above-mentioned facilities, butalso from Respondent'splants at Fort Dodge, Iowa;Lorain,Ohio;Savannah,Georgia;Rotan,Texas;NewYork;New Haven,Connecticut;and Clarence Center,New York.At negotiation sessions on June 16,1969, atPortsmouth,and on June 3, 1969,at Shoals, Respondentwas informed by union negotiators that these facilitieswere committed to a five-plant coordinated bargainingeffort with Burlington,National City,and Rotan. Offi-cials of the local at Portsmouth also informed Respond-ent that no decisions on contract proposals would bemade unless first approved by the IUD.In early June 1969,union negotiators at National Cityinformed Respondent that,in order to avoid a strike, itwould have to negotiate directly with IUD representa-tives or the five International presidents composing thepresident's committee.The Respondent refused,and theunion employees at NationalCitystruck on June 21,1969. Thus,as of that date,employees were on strike atfour of Respondent's facilities-National City,Burling-ton, Shoals,and Portsmouth.Despite this concerted pressure,Respondent success-fully resisted the coordinated efforts of the unions. Em-4 The employees of Shoals,like those of Portsmouth are representedby a local of the Gypsum Workers International;the National City em-ployees are represented by a local of theOCAW;and the Burlington em-ployees are represented by a local of the USW.595ployees at Shoals returned to work on July 11,1969; atPortsmouth on July 15;at National City on July 17; andat Burlington on August 24. The expiration dates of theresulting collective-bargaining agreements remained asthey had been previously and there is no evidence thatthe unions succeeded in obtaining uniformity of econom-ic benefits at the plants in question.During the next 2 years, the coordinated bargaining ef-forts of the IUD decreased markedly.Its activity in the1971 negotiations was essentially confined to Campagna'slimited participation in the negotiations at Portsmouth,Phoenix,Shoals,and Lorain.5At each of the negotia-tions, Campagna was introduced as the pension-insuranceexpert for the IUD and his participation was confined tonegotiating points relative to that subject.A new con-tract was signed at Portsmouth prior to the 1971 expira-tion date of the old contract and no economic action wastaken by either the Union or the Respondent.In 1972,formal IUD activity was nil,except that it continued toact as an informational conduit for members of the Na-tional Gypsum Committee.In March 1973,the IUD held a meeting of the Nation-alGypsum Committee which was attended by represent-atives of 9 of the 14 locals of the Gypsum WorkersInternational which,at that time,had collective-bargain-ing rights with Respondent.All representatives were fur-nishedwith an analysis of collective-bargaining agree-ments at all Respondent's locations.The IUD subse-quently played an active role in the 1973 negotiations atRespondent's facilities atWestwego,Louisiana,Ports-mouth,Shoals,Rotan,New Haven,Lorain,and Wauke-gan, Illinois.Campagna appeared and negotiated atPortsmouth,Westwego,and Shoals.At each of theabove locations,with the exception of Shoals,the unionnegotiators presented a list of demands which includedthe following IUD proposals: (1) a most-favored nationclause;(2) a limited no-strike clause;and (3)a commonexpiration date for all contracts.The contracts at theWestwego,Portsmouth, and Shoals locations expiredwithout settlement on February 1, and April 1 and 10,respectively.Fearing that employees at these facilitiesmight ultimately strike simultaneously as they had in1969,Respondent effected lockouts at the above three lo-cations.6In early July 1973,an attempt was made by theGypsum Workers International and IUD representativesto secure direct negotiations between Respondent andCampagna,the purpose of which was to resolve all threecontracts.Respondent refused.Subsequently, union rep-resentatives indicated that they desired a uniform settle-ment at all three facilities.A settlement was achieved atPortsmouth in September but only after a settlement wasfirst reached in Westwego.A settlement was then subse-quently obtained at Shoals.However, the IUD again5 The employees at Phoenix and Lorain are also represented by a localof the Gypsum Workers.a The lockout at Westwego lasted from February 5 to March7, 1973;the lockout at Portsmouth from April 1 to 9; the employees workedwithout a contract until April 25 and were again locked out until Sep-tember 17; and the lockout at Shoals lasted from April 26 until October15. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed to achieve its goal of uniformity of collective-bar-gaining agreementsor of contract expiration dates.There is little evidence in the record concerning IUDactivity relative to Respondent's negotiations from 1975through 1977. The record does indicate, however, thatRespondent effected lockouts at Westwego and Ports-mouth in 1975,7 after the parties failed to renegotiatetheir contracts prior to the expiration dates of the oldcontracts.There is no evidence of any simultaneousstrike activity duringthe 1975-1978 period. The recorddoes indicate that, in 1977,a new contract was signed atPortsmouth on March 21, some 10 days prior to expira-tion.Samuel Schiffman,Respondent's director of employeerelations, testified that, in 1978, Respondent experiencedyet another incident of coordinated bargaining at itsMobile, Alabama, and Savannah, Georgia facilities, bothof which are represented by locals of the Gypsum Work-ers International. Schiffman testified as follows concern-ing the1978negotiations at Mobile:Q. And you indicated that the company receiveda serious threat of coordinated bargaining efforts atthat location; did you participate in those discus-sions as to what constituted a serious threat?A. Yes, some of them.Q. Okay. And with respect to the meetings thatyou participate or discussions, what were the seri-ous threats that indicated an effort at coordinatedbargaining;can you explain that to us?A. There were a couple of major issues that, atleast one of which, tied in directly with the coordi-nated bargaining threat as we perceived it.One ofthese issues, the most important one, wasa demand for common expiration dates;that is,withrespect toMobile,Alabama, Savannah,Georgiawhich had roughly thesame expiration date al-ready.Other plants that had, at that time, different expi-ration, contract expiration,dates a desire to estab-lish a common expiration date, thereby, of course,increasing the bargaining leverage or strength,which the union might have in grouping togethervarious locals.The otherissuewasa demand for,as I recall, acost of living provision which was not in any of ouragreements at that time with this particular union,nor is it to this day, but there was a very strongpush for that particularitemto be included in thelabor agreement in Mobile and other locations.These-I might add,these issues were advancedby Mr. Weaver who was acting as the chief spokes-man on behalf of the Local at Mobile, and also byMr.Campagna during the bargaining who wasthere on behalf of the IUD, who also participated inthe discussions at the table.Q. Did you receivea unionproposal at Mobile atthe beginning of those bargain-of that bargainingback in '78?9TheWestwego lockout lastedfrom February 10, 1975,untilMarch22, 1976,the Portsmouthlockoutlastedfrom April 4 to May 12, 1975.A. Yes.Q. Were there any similarities between those pro-posals and the proposals that you received at theother National Gypsum locations at that time?A. Yes. They were very similar; almost identical.Contracts at both facilities expired without settlementshaving been reached.Respondent thereafter locked outthe employees at both plants and continued to operatethem by using temporary replacements.8Since 1980, IUD activity relative to Respondent hasbeen virtuallynonexistent.Campagnatestified that hehas not participated in any of Respondent's negotiationssince "1979 or 1981,"9 and there is no evidence that anyunion has submitted IUD proposals to Respondent sincethe 1970s or that the IUD has been activein formulatingsuch proposals.Campagna testified,as did Perkins, thattherehas been no meeting of the IUD's NationalGypsum Committee since Campagna attributed this lackof activity to the IUD's priorfailure to coordinate bar-gaining at Respondent's facilities.In this regard, he wascorroborated by Schiffman who admitted that Respond-ent has successfully resistedthe IUD's coordinated bar-gaining attempts.Documentary evidence confirms the testimony ofCampagna concerning the lack of IUD success in its co-ordinated bargaining efforts as well as its lack of activitysince 1980.An April 30,1980 letter from Kent Weaver,Perkins' predecessor as the Gypsum Workers delegate totheNationalGypsum President's Committee, to Cam-pagna refers to a "lack of effectual participation fromseven out of nine national or international unions whohave contracts with [Respondent]"having rendered theIUD "unable to achieve any meaningful form of coordi-nated bargaining."In a November 1981 letter to anotherGypsum Workers International official,Weaver noted:"Due to a lack of attention by the IUD . . . NationalGypsum coordinated bargaining has reached an all timelow." He also refers to there having been no NationalGypsum Committee meeting since May 1980. Finally, inan internal IUD memorandum in May 1981, RhodaSinger, secretary to Campagna, described IUD NationalGypsum Committee activity as having been "not verymuch since January of 1981."At Perkins' request,Campagna attempted to organizeNationalGypsumCommitee meetingsin both early 1982and early and mid-1983. However, both efforts were un-successful due to a lack of interest on the part of themember unions.During 1983,the IUD continued to actas an information conduit to its member unions.Accord-ingly, Campagna did receive copies of Respondent's 1983Portsmouth and Shoals contract proposals. However,8The Mobile lockout lasted from September 23, 1978, to January 17,1979, the Savannah lockoutfrom January6 to 22, 19796Samuel Scluffman testifiedthat he observedCampagna at negotia-tions at Respondent'sMobile, Alabama plant in 1980. Additionally, unioncorrespondence introduced into evidence by Respondentindicates thatthere wererequestsfrom Gypsum WorkersInternational officials during1981 that Campagnabe presentat certainof Respondent'snegotiatingsessions.Thus,itappearslikely thatCampagna continued to negotiatethrough 1981 NATIONAL GYPSUM CO.there is no evidence that the IUD played any part in thenegotiations.b. Involvementof the GypsumWorkers InternationalUnionOver the years,the Gypsum Workers International hasplayed an active role in the negotiations of collective-bargaining agreements between its locals and Respond-ent. In 1978,the Gypsum Workers International PolicyCommittee(IPC) formulated a list of some 30 bargainingdemands.These demands were presented to Respondentatevery collective-bargaining negotiation from 1981through 1983.These proposals are given to the officialsof the locals who attach them to their own proposals,which they alone formulate.Perkins described the IPCproposals as a "wish list."On the other hand,Schiffmanand ThomasLynch,a labor relations attorney with Re-'spondent who participated in the 1983 Portsmouth nego-tiations,testified that these proposals were taken serious-ly by Respondent.However,in a memorandum datedFebruary 3, 1983, describing preparations for the upcom-ing negotiations at Portsmouth,PlantManager ArthurFeith stated:"Considering any of thesethirty [Interna-tional] demands is not considered necessary for a settle-ment. . . ."Indeed,aswill be discussed fully infra,during the course of the 1983 negotiations at Ports-mouth,the International proposals were actually takenoff the table prior to the expiration of the contract.There is no evidence that any of these proposals actuallyappeared in any final collective-bargaining agreement.Thus, it appears that Perkins' description of the Interna-tional proposals is accurate.In addition,an International official is generally, alongwith representatives of the local union,involved as amember of the negotiating team and usually acts as thechief union spokesman. Schiffman testified that eitherPerkins or his predecessor has participated in negotia-tions at Respondent's Shoals, Mobile, Phoenix,Savannah,Richmond,California, Fort Dodge,Iowa,and MedicineLodge,Kansas facilities.Perkins testified that he has negotiated at various butnot all Respondent's facilitieswhen the employees arerepresented by locals of the Gypsum Workers.He alsotestified that other International officials have negotiatedat the remaining locations.Perkins further testified thathe appears at negotiations only when requestedby offi-cials of the local and that his function at the negotiatingtable is purelyadvisory.He noted that,although hemight aid in the formulation and presentation of propos-als, the final decision concerning what is presented is leftto the officials of the local involved.Moreover, bothPerkins and Orville Harrison,president of the Ports-mouth local,testified credibly that the final authority toaccept or reject a particular proposed contract lies withthe membership of the local. 1010Like the IUD,the Gypsum Workers International also acts as aninformation conduit, forwarding details concerning negotiation and settle-ments at Respondent's facilities to the presidents of all its local unionsthat have bargaining rights with Respondent.Copies of such informationare also routinely forwarded to the IUD.5973.The1983 negotiations and the lockoutThe collective-bargaining agreement at Portsmouthwas set to expire onApril 1,1983,at 12:01 a.m. Some-time prior to March 15, Perkins had a series of telephoneconversations withThomas Lynch,a labor relations at-torney withRespondent,concerning the arrangement ofnegotiations." Due to priorcommitments,neitherwasavailable for negotiations untilMarch 15.During thecourse of these conversations,according to the testimonyof Lynch,Perkins informedLynch thathe would also beunavailable during the week of March 20,but would ar-range for Bob Simmons, another International represent-ative,to attend the sessions in his stead.As a result,Lynch "kept his calendar open"formeetings throughMarch 31.In accordance with prior agreements, the first bargain-ing session was held at the Portsmouth facility on March15, 1983.Respondent's negotiating committee was com-posedof Lynch, Arthur Feith,the Portsmouth plantmanager,Judith Selley,a personnel and safety supervisorfrom another of Respondent'sfacilities,and CharlieMurphy,a production supervisor at the Portsmouthplant.The Union's committee was composedof GypsumWorkersInternationalOfficialsPerkins and Simmons, aswell asOrvilleHarrison,president of the Local and anemployee at Portsmouth,and eightotherPortsmouthemployees,including Sandra Jones.The initial proposals of both sides were exchanged atthisMarch 15 meeting.The union proposals numbered67. The first30 were the standard IPC proposals;the re-mainder had been formulatedby officialsof the local.The Unionasked for a "$1 per hour across the board"increase and for increases in pensionbenefits.Respond-ent's initialproposal,whichnumbered 41 separateclauses,included,inter alia,an extensive management-rights clause which was broader than that in the old con-tract,t a and an insurance containmentprovisionwhichobligated Respondentto pay thecost of group insuranceonly at its current rate.Lynch testifiedthat he was notsurprised by the union proposal and described it as "thestandard international proposal that we had seen at justabout everyother GypsumWorker locationwith some11Lynch is based at Respondent's headquarters in Charlotte, NorthCarolina.He travels to various of Respondent's facilities throughout thecountry to aid in the negotiation of collective-bargaining agreements.12 The proposed management-rights clause read as follows:The Management of this plant and the direction of working forcesincluding,without limitation,the right to schedule its operations orto extend,limit, curtail, or reschedule its operations when in its solediscretion it may deem it advisable to do so;the right to determinewhether, when and to what extent any work shall be performed byits employees; the right to hire, promote,demote, suspend or dis-charge;the right to establish Company work rules;the right to es-tablish and change job classifications,and to change the grouping ofany classifications;the right to transfer or lay off due to lack ofwork;and in general all of the functions of Management not express-ly limited by this Agreement are reserved to and vested exclusivelyin the Company.The management-rights clause in the expiring agreement was markedlyless inclusive:6-Section 6. This agreement recognizes the inherent right of theCompany to conduct its business in all particulars except as modifiedherein. 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDlocal proposals on there,"adding"[T]here wasnothingin therethatwas especially startling,though, no."The March15 meeting as well as a subsequent meetingon March 16was essentially spent reviewing and ex-plaining the proposals.At some pointduring the courseof theMarch 16 meeting,the Unionraised the issue ofpay forits committee members.Accordingto the uncon-tradicted testimony of Lynch, it was the position of theunion negotiatorsthat thePortsmouthemployees whowere partof theunion negotiating committeeshould bepaid for time spent on negotiations during workinghours.The Union wanted thisissue resolved prior toproceeding to substantive negotiations.According to Lynch,Respondent interposed a twoprongedobjection:(1) that this was essentially an eco-nomic issue,not apreliminarymatter,which should bediscussed in turn;and (2) that in view of "the hardesteconomic times facing it since the great depression, thatitwas not business as usual and beingable to pay thecommittee was just somethingthat the Company was notgoing to do." Respondentalso objected to the number ofemployees on the union committee. The nine represented14 percentof the bargaining unit.Itwas Respondent'sview "that that was a disproportionatenumber of peoplefor thatsize unit ... and wasan exceptionallylarge ex-penseto pay thecommittee."Lynch admitted, however,that committeepay is "consideredpart of negotiations"and that regardingpayment,"the generalpractice his-torically is thatwe dopay." He alsonoted that, at thelast negotiations at Portsmouth,the committee had beenpaid in full. He testified,however, thatRespondent hadbegun to change thatpractice,by, on at least one occa-sion atanother facility, successfullysuggesting that nego-tiations take placeafterworking hoursin order to saveexpenses.He testifiedthat sucha suggestionwas pro-posedto the Union at Portsmouth and it was rejected.The committee pay issuewas thusnot resolved at theMarch 16 meeting.The nextmeetingoccurred on March 17. At theUnion's request,FederalMediatorWilliamMcGonagleappearedto help thepartiesresolvethe issueof commit-tee pay. The issueremained unresolved,and the Unionrefusedto discussany furtherissues.Additionally, ac-cording to the uncontradicted testimony of Lynch, ateither the March 16 or 17meeting,he was informed thatSimmons, as well as Perkins,would be unavailable to ne-gotiate duringtheweek of March 20, and that, as aresult, "the union would be unable tomeet."He furthertestified that, "Itwasa combination of Mr.Simmons'non-availability and the Company's lackof willingness topay the members ofthe committee for negotiating thatwas given us the reasonswhy they would not meet thefollowing week." The next meeting was not held untilTuesday,March 28,4 days prior to the expiration of thecontract.On March 23, the Union took a strike vote. The resultwas 37 in favor and 4 opposed, with 26 not voting.Local President Harrison explained that sucha vote is aconditionprecedentformembers of the Local to obtainbenefits fromthe International's strike and lockout fundshould either of theseevents ultimatelyoccur. By votingearly on innegotiationsand forwarding the proper pa-perwork to the International,the local members can re-ceive their benefits on an expedited basis should they ul-timately strike or be locked out. There is no other evi-dence that the Union was making preparations for orcontemplating a strike or that a strike was imminent.However,Respondent was informed of the strike voteby the union negotiators at one of the subsequent negoti-ating sessions.According to the testimony of Lynch,at the March 28meeting,the issue of committee pay was "resolved"when Respondent"agreed to pay the committee. Theconcern was that no meetings at all would be able to bescheduled if something wasn't done.In an effort to movethe negotiations along,the Companyagreed to pay thecommittee."This testimony is somewhat contradicted bythe documentary evidence.Respondent's final offer,datedMarch31, provided: "The Company will pay upto five(5)members of the Union Committee for time ac-tually lost from work during negotiations,up to eight (8)hours perday."Thus, it is clear that the committee payissue was resolved on March 28 by compromise and notby complete abdication on the part of Respondent.Be that as it may, the parties did begin to discuss sub-stantive issues on March 28.However, according to theuncontradicted testimony of Lynch, the Union rejectedall the Respondent's proposals.Lynchfurther testified:A. Sometime that week, either that day or thenext day, the company learned that the ratificationmeeting was scheduled for 1:00 on March 31.Typically, that meeting would be held at the endof the day on March 31st. Certainly, with so fewdays left to negotiate,itwould seem that if theunion was serious about getting a contract that theywould want to schedule the meeting late in the dayon the 31st, so the better part of that day would beavailable for negotiations.Q. Okay. And, what was the company's positionat that time with respect to continuing to meet?A. The company said that it was available tomeet around the clock, if necessary.Q. And,what was the union's position and whosaid it?A. Mr. Perkins indicated that he did not like tomeet past four o'clock because he got tired afterfour o'clock.At the commencementof theMarch 30 meeting, Re-spondentinformed the Union that,if no agreement wasreached,Respondentwould lock out the employees com-mencing April 1. According to Lynch,themeeting"lasted a little longer thatday," and the "Companydroppedall but the most important and most significantproposalsfromits list."Lynchalso admittedthat theUnion took "some" of its proposals"off the table."The partiesagain met onMarch 31, at whichtime Re-spondentpresentedits final offer to the Union. The pro-posal contained the management-rights clause and insur-ance containment clause that Respondenthad originallyproposed. It additionally offereda wage increase of 32centsper hour on ratification and 32 cents per hour on NATIONALGYPSUM CO.599April 1,1984.It also offered a slight increase in pensionbenefits.Lynch describedthe meeting as follows:A. The companybegan making or continuedmaking economic offers.The union was movingvery slowly.Itwas taking positions on companyproposals that were kind of surprising.It took theposition on the management's rightsclause that it would not agree to the management'srights clause as proposedby the companybecause itwas a-well, because it was unacceptable to theunion.Itwas startling in that the language is identical tothe language that Mr. Perkins and I-well, is identi-cal to the language in a-from an agreement atMobile,Alabama, that Mr. Perkins and I were in-volved in negotiating and as far as the companywas concerned the proposal did not change anyrights that the company already had, yet the unionviewed it as being something very unacceptable andvery unreasonable and it seemed,to me at least, thatthe union was taking an unreasonable position onthe management's rights clause totry and hold offreaching an agreement.The meeting adjourned without settlement.A specialmeeting of the union membership was then convened tovote onRespondent's final proposal. The proposal wasrejectedby a 58-5 vote. Accordingto documentary evi-dence introduced by Respondent,aMay 12, 1983 letterunder the signatureof LocalPresident Harrison, at thesame meeting,the membership"voted100%" to contin-ue working under the expired contract and continue tonegotiate a new contractwith the Company. After therejection,on the eveningof March 31,the parties againmet. Lynch describedthe meeting as follows:A. The mediator,Mr. McGonagle,indicated thathe, obviously,wanted to head off a work stoppage,if that couldbe done,and that it seemed to him thatthe management's rights clausewas one of the ob-stacles to reach an agreement,and asked Mr. Per-kins if we couldn't go over the management's rightsclausewordby word tosee if there wasn't somebasis for an agreementthere,indicatedor took thephrase that the company would retainthe right tohire fromthe management's rights clause and askedMr. Perkinsif he had anyproblemswith just put-ting thatone phrase in there.Mr. Perkins indicatedthathe did,indicated,again,tome that the international union did notwant a contract at Portsmouth.Q. Now,letme understand.Was thereany pro-posals,other thanthe company'sfinalproposal,which isin evidence,I assume it's in evidence, thatwere exchanged?A. There wasno proposal.The company did in-dicate that its offer,itswage offerof thirty-twocentsfor the firstand second year was a final offer,but that thecompany did not want to have a workstoppage over a couple of cents and that if theunion had a counter-proposal that was within centsof the companyproposal,that the company wouldpass that offer'along to the principals at the Char-lotte headquarters and see if we couldn't get a con-tract on that basis.However,Lynch later admittedthat byMarch 31, theUnion had reduced its original $1-per-hour increasedemand to 50 cents and had otherwise dropped all of theIPC proposals.He also admitted,on cross-examination,that the Union offered to continue working by extendingthe contract after April 1 "on a day by day basis."'s Thecontract contained a no-strike clause which forbade theUnion from striking in support of its own economic de-mands or in sympathy with any other union. Respond-ent,however,did not accept this offer,and made nocounteroffer to extend the contract for more than 1 dayat a time.No agreement was reached and the mediatorscheduled the next meetingfor April 22.The employees were locked out onApril 1 and thelockout remained in effect until August 1,1983,whenthe patties signed a new collective-bargaining agreement.The determination by Respondent to lock out the union-represented employees and continue to operate was asingle decision based on recommendations from corpo-rate headquarters.Prior to the lockout onApril 1, Re-spondent received no specific communications from cus-tomers that,if its product was unavailable for a period oftime,theywould permanently cease dealing with Re-spondent."FromApril 1 through4,Respondent produced nowallboard at Portsmouth,deciding to use this period toperform major maintenance work on its machinery. 15This task was performedby supervisoryand nonunionsalaried personnel from the Portsmouth work force.' °Once this work was completed,Respondent began toproduce wallboard at Portsmouthon April 5 or6 utiliz-ing the same nonunit Portsmouthworkforce."About April 10,Respondent began to supplement theabove work force with supervisors and nonunion salariedemployees from other of Respondent'sfacilities. IsAsystemwas establishedby which 15 to 20 of thesepeople,depending on availability,would be assigned toPortsmouth in 2-week rotations.Thus,depending on theavailability of this outside personnel,Respondent wasis In his testimony, Perkins stated that the Union made an offer toextend the contract but did not limit it to "a day at a time." However, Icredit Lynch and find that the offer was limited to a day-to-day basis.Lynch's testimony is corroborated by the documentary evidence. In anotice to the membership dated June 6, 1983, Local President Harrisonwrote,"The recommendation of the Union Negotiating Committee ...is still to reject the Co's [sic] final contract offer and work the old con-tract day to day."14During the lockout,the regular employees received moneys fromthe strike-lockout fund maintained by the Gypsum Workers InternationalUnion. There was no requirement that the employees picket in order toreceive this money and the payments were considerably less than thewages the employees could have earned had they been working at theirregular jobs.isThere is no dispute that this is bargaining unit work which wouldhave been performed by the locked-out employees.16 This group comprised approximately 19 people-16 supervisors and3 nonunit employees.17 There is likewise no dispute that the production of wallboard is bar-gaming unit work which would have been performed by the lockout em-ployees.is The nonunit salaried employees were essentially office support staff. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDgenerally operating with a production and maintenancework force of between 35 to40 employees as opposed toits normal 65.Feith testified that the plant normally ran on a 7-day-a-week,24-hour-per-day schedule,utilizing three 8-hourshifts.During the lockout,due to the reduction in size ofthe work force,the plant operated on two 12-hour shifts.At first,Respondent utilized a group to work from 7a.m. to 7 p.m.; this group was then replaced by anothergroup that worked the remaining 12 hours.These groupswould work for a 2-week period and then be replaced bytwo new groups of replacements.Therewas apparentlyno work on weekends.AfterJune 1, the plant operated 7days per week.According to Feith, during the first 6 weeks of thelockout,Respondent did not make any of its more"exotic" or"odd sized" products.It limited its manufac-ture to the most basic and simple types of wallboard.This was basically due to the inexperience of the supervi-sors and salaried personnel who were performing thebargaining unit work.Feith did state, however,that theproducts,which were produced, were manufactured atthe same rate as when the regular employees made them.Feith also testified that during the first 2 months of thelockout,Respondent lost approximately 10 productiondays.He attributed this to unscheduled"down time"which was due to a lack of preventive maintenancewhich in turn was caused by the lack of experience ofthe replacements who were doing maintenance work.By mid-May, Respondent decided to replace the su-pervisory and salaried personnel it was using to operatethe plant with temporary employees that it would hirefrom the Portsmouth area.These employees commencedwork at Portsmouth about May 24.From that point on,Respondent used no nonunion salaried employees to doany bargaining unit work.The supervisory personnelfrom Portsmouth and other Respondent facilities contin-ued to do some bargaining unit work,but acted mainlyin a trainingcapacity. By July, thebargainingunit workwas being performed only by the temporary outsidehires.Lynch and Feith testified that Respondent's decisionto replace the supervisory and salaried personnel withtemporary outside hires involved various considerations:(1) The 12-hour-per-day shift schedules during a 2-monthperiod had caused the original replacements great strain.(2)Due to financial constraints, during the past 2 years,Respondent had reduced the number of nonunion sala-ried personnel it employed, thus reducing the pool fromwhich replacements could be drawn. Additionally, vaca-tion time was approaching,which would further reducethe pool.Finally,Respondent'sWestwego, Louisianaplant was in negotiations. Should that plant be struck, itwould also need replacements which it would draw fromthis same source of employees.19 (3) Respondent had'9 The production employees at Westwego are represented by a localof the OCAWIts collective-bargaining agreement had expired on Febru-ary 1, 1983 Theemployees were permitted to work without a contract.On May23, the day prior tothe actualhire of theoutside replacementsat Portsmouth,theWestwego employees struckbeen paying airfare and per diem to the personnel it hadbeen bringing in from its other facilities.Because Ports-mouth is a resortcity, the cost ofaccommodations risesdramatically after Memorial Day.ThusRespondent wasfacing increasing per diem costs and thehiring of localreplacements wouldobviatethe needto payper diem.On June 6, 1983, Respondent signed a contractualagreement withthe Voss Company for therepair andmaintenance of its production equipment.By its terms,the contract was to terminate on the settlement of Re-spondent's labor disputewith the Union. Feith testifiedthata portion of the tasks performedby Voss involvedbargaining unit work.However,he also stated that someof the work assignedto itinvolved"work that wouldhave been subcontracted out anyway."Meanwhile,Respondent and theUnioncontinued tonegotiate.On April 22 the partiesmet without reachingan agreement. Respondent continued to insist on the in-clusion of its management-rights clause in the contract.zoThe next meeting was setforMay 17. Atthatmeeting,Feith announced Respondent's plans to hire outside tem-porary replacements instead of continuing to operatewith supervisoryand nonunion employees. Union negoti-ator and employee Sandra Jonesasked FeithifRespond-ent could do that "even though we are willing to comeback to work."Feith respondedin the affirmative. Theparties continued at impasse.The Unionreduced itsdemand for a wage increase from 50 centsto 49-1/2cents.Respondent's position remained the same.On Friday, July 29,1983,Respondentand the Unionreached agreement.The replacements were dismissed,theVoss contractwas terminated,and on MondayAugust 1, 1983, the productionand maintenanceemploy-ees returnedto work.There is nodispute that all personnelwho performedbargaining unitworkduringthe lockout were temporaryreplacementsand that theywere expectedto cease to dosuch work and be dismissedon the termination of thelabor dispute betweentheUnion and Respondent andthat thisfactwas knownto the locked-out employees.The union-represented employees engaged in nopicket-ing activity and there was no evidence of sabotageduringthe 1983negotiationsor those of prior years. It isalso clearthatboth parties continued to negotiate duringthe lockoutin an attempt to reacha collective-bargainingagreement.No allegationsof unfair labor practices werefiledwithrespect to the bargaining positionsor tactics ofeither theUnion orRespondent.20Accordingto Lynch,the substanceof thenegotiations concerningthe management-rights clause were asfollowsIn official positions,nothing happenedto it The company in offthe record proposals indicated thatit could-if wehad an agreementthat the company had all these rights anyway,thatthere might besome room for flexibility on that,but therewas no changein officialpositionsThe Uniondid not alter its position. NATIONALGYPSUM CO.B. Discussion and Analysis811.The applicable legal principlesThe Supreme Court considered the issue of lockoutsand the use of temporary replacements inAmericanShip22andBrownFood Storeswhich were decided onthe same day in 1965.InAmericanShip,the Court heldthat,absent antiunion motivation,an employer may law-fully lock outemployees after impasse in negotiations. Inthat case,the Court expressly left open resolution of theissue whether continued operation of a plant with tempo-rary replacements violated theAct. 380 U.S. at 308 fn. 8.That issue was decided, to a certain extent,on the par-ticularset of facts presented inBrownFood.Brownin-volved fiveemployerswho operated six retail foodstores and dealt with the union in a multiemployer bar-gaining unit.After its collective-bargaining agreementexpired,the union struck one of the stores.Thereafter,the remaining stores-lockedout their employees and con-tinued to operate with temporary replacements, includ-ingmanagement personnel and outside hires.The em-ployers toldthe union that a strike against one of themwould be considered a strike against all and they alsotold the union that their continued operation with tempo-rary replacements would end when the so-called whip-saw strike ended.The Supreme Court found that thelockouts and subsequent operation of the stores did notviolate the Act.The Courtrejected the notion that"in the setting ofthiswhipsaw strike"and the continued operation of thestruck employer, the lockout and continuedoperation bythe remaining employers with the use of temporary re-placementswas "inherentlydestructiveof employeerights."(380 U.S. at 282-283). Such conduct would beunlawful despite any asserted business purpose even ifundertaken in good faith.SeeNLRBv.Erie ResistorCorp.,373 U.S.221 (1963) (grant of superseniority tostrike replacements),andNLRBv.Burnup& Sims, Inc.,379 U.S. 21 (1964) (discharge of innocent strikers despitemistaken but good-faith beliefthat theyengaged in mis-conduct).Rather, the Courtheld that,although"the useof temporarynon-union personnel in preference to thelocked outunion membersis discriminatory,"any "result-ing tendency to discourage union membership is com-21Respondent makes a threshold assertion that the General Counsel isprecluded from litigating this case because,on a prior occasion, in May1979,the then General Counsel declined to issue a complaint concerninga prior utilization by Respondent of temporary replacements during alockout at its Mobile,Alabama plant.Respondent's position is withoutmerit.There is, of course, no competent evidence about the factual cir-cumstances behind that use of temporary replacements. Thus,there is noway to determine whether the facts in that case are parallel to those inthis case, although it appears from this record that, in 1979, coordinatedbargaining-the touchstone of Respondent's defense-was a more signifi-cant factor than at present. More importantly, the General Counsel asprosecutor does not bind the Board as adjudicator of unfair labor prac-tices.The General Counsel has unreviewable discretion to refuse to issuean unfair labor practice complaint.Vaca v.Sipes,386 U.S. 171 (1967).Thus, even in cases involving identical conduct by the same parties, theBoard is not bound by the decision of a General Counsel not to issue a'complaint on a prior occasion.SeeUnion MiningCa ofAlleganyCounty,264 NLRB 275, 276 and fn.4 (1982);Walter B.Cooke.Inc.,262 NLRB626, 636(1982).$$AmericanShipBuildingCa v. NLRB,380 U.S. 300(1965).asNLRBv.BrownFoodStore,380 U.S. 278(1965).601paratively remote"and the use of temporary personnelwas a"measure reasonably adapted to the effectuation ofa legitimate business end." (Emphasis added,380 U.S. at288.)In determining that the acknowledged discriminationinBrownhad a "comparatively remote"effect on em-ployee rights rather than an "inherently destructive"effect,the Court noted that the replacement employeeswere used for the duration of the labor dispute only andthus the displaced employees could not have looked onthe replacements as threatening their jobs.Earlier theCourt had rejected the argument that the regular em-ployees were willing to work at the employers'terms bystating that it was more likely that such willingness wasdue to their desire to further the objectives of the whip-saw strike. (380 U.S. at 285.)The Court also noted thatthe employees could end the lockout simply by agreeingto the employers'terms which were"stillbetter thanunder the old contract" and that a union-security provi-sion was to be carried over into the new contract.The Court then balanced the resulting impact on em-ployee rights against what it viewed as a measure reason-ably adapted to the achievement of a legitimate end-thedefensivemeasure of remaining open and resisting awhipsaw strike in order to"preserv[e] the integrity ofthe multiemployer bargaining unit." (380 U.S. at 289.) Itconcluded that the employers' business reason justifiedthe actions taken.Having concluded that there existed a "substantial andlegitimate business"reason for the employers' actions,the Court then determined that it was necessary for theGeneral Counsel to prove an improper motive. Its analy-sisof the facts in that case revealed no such motive.Indeed, the Court found positive evidence of the em-ployers' "good faith." (380 U.S. at 290.)The Supreme Court had occasion thereafter, inNLRBv.Great DaneTrailers,388 U.S. 26 (1967),to reexaminethe doctrine discussed inBrown,although in a situationnot involving a lockout.The Courtstated(388 U.S. at34):From thisreview ofour recent decisions,severalprinciples of controlling importancehere can be dis-tilled.First, if it can reasonable[sic]be concludedthat the employer's discriminatoryconduct was "in-herently destructive"of importantemployee rights,no proof ofan antiunionmotivationisneeded andthe Board can find an unfair laborpractice even ifthe employer introduces evidencethat the conductwas motivated by businessconsiderations.Second,if the adverseeffect of thediscriminatoryconducton employee rights is"comparativelyslight,"an an-tiunionmotivationmust be provedto sustain thechargeifthe employer has come forwardwith evi-dence of legitimate and substantial businessjustifica-tions for the conduct. Thus,in eithersituation, onceithas beenproved that the employerengaged indiscriminatoryconduct which could have adverselyaffected employee rights tosomeextent, the burdenis upon the employer to establishthat he was moti-vatedby legitimateobjectives since proof of moti-vation is most accessible to him. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDSee alsoNLRB v. Fleetwood Trailer Co.,389 U.S. 375(1967).The first case decided by the Board,afterBrownandGreat Dane,dealing with the use of temporary replace-ments during a lockout wasOshkosh Ready-Mix Co.,179NLRB 350 (1969),enfd.440 F.2d 562(7th Cir.1971),cert.denied 404 U.S.858(1971).That case involvedthree separate employers in the ready-mix concrete busi-ness who had three separate collective-bargaining agree-ments with the same union,all of which expired on thesame date.The three employers did not compose a multi-employer bargaining unit.When the contracts expiredwithout renewal,the employers locked out their employ-ees and continued to operate using both managementpersonnel and temporary outside hires.There was noevidence that any of the employers had been struck atthe time of the lockouts or that a strike was imminent.The employers admitted that they locked out employeesand usedtemporaryreplacements to continue operatingin order to force the union to agree to their proposedbargaining agreements.The employersalso desired tosettle the contract dispute before their busy season topreclude the possibility of a strike at that time and toprotect their share of the market.The Board found a violation.Analyzing the case interms of the SupremeCourt'sBrownandGreat Danede-cisions, the Board found that the employers engaged indiscriminatory conduct which "affected employee rightstosomeextent" (179 NLRB at 356), and thus the burdenshifted to the employers to justify their conduct. As theBoard stated(179 NLRB at 358):[W]here the employer, as here, locks out his em-ployees with the purpose of forcing them to accedeto his terms and at the same time is able to demon-strate,by continued operation through other em-ployees, that resistance to the employer's terms,whatever they might be, is unlikely of success, ifnot hopeless, and reemployment can be obtainedonly by concession to the employer's terms, thenecessary,if not the almost inevitable,tendency ofthe employer's conduct would be capitulation. Thusif the employer not only may decide if and whenhis employees shall be deprived of work, but at thesame time replace those employees and continue inoperation,making capitulation rather than bargain-ing the option presented,such action might well besaid to have the tendency,which the Court foundlacking inAmerican Ship,to "necessarily destroythe unions' capacity for effective and responsiblerepresentation" and be "demonstrably so destructiveof collective bargaining" (380 U.S. at 309) as tocarry its own indicia of illegal motivation in viola-tion of the Act.Indeed, the employer's capacity forachieving this result might well be limited only bythe available labor market.[A]ssumingthat theRespondents here were at-tempting to securetheiraims incollectivebargain-ing bydiscrimination in employment inflicting amaximum amount of economicinjuryupon the em-ployees, whichseems beyond question,the determi-nation of whether theseactions violated the Actdoes not dependon whetherRespondents were suc-cessful.Specificproof ofthe successfuleffect of theRespondents'discrimination is not required. "It iscommon experiencethatthe desire of employees"with respect to unionizationor collectiveactivity"is raised or lowered by the advantages,"or disad-vantages,"thought to be attained by such action."And the Board may reasonably infer such effectfrom the discrimination.SeeThe RadioOfficers'Unionv N.L.R.B.,347 U.S. 17, 51 (1954).The Board then considered the employers'purpose inreplacing their employees.It distinguished the situationinBrownbecausethe lattercase involved a defensivemeasure utilized to preserve the multiemployer group inthe face of a whipsaw strike.It also observedthat therewas no evidenceof any affirmative or overt act on theunion'spartwhichcompelled the employers'conductand the employers asserted no specialsituation, beyondtheir desire to "continue normal business operations," injustificationof their conduct. Thus, therewas no indica-tion that their situation"differed" from "that in previousyears" or thattheyfaced "serious orunusual competitivethreats" fromother firms. Nor didthe Board considerpersuasive the argumentthat the contractshad expiredand thus the union was free to strike.Accordingly, theBoard concludedthat the injury to employee rightsoverrode the business justificationoffered indefense ofsuch injury.Id. at 359.24It is importantto note thatthe Board'sanalysis inInlandaswell as thatof the Supreme CourtinBrown,Erie Resistor,andGreat Danedoesnot call fora specificproofofmotivation.Rather theanalysisdealswithwhether the acknowledged impact on employee rightswas more significant,on balance,than the employer'sbusiness justification.This is true whether theimpact onemployee rights is "inherently destructive"or less so; inthe former instance,no business justification is consid-ered overriding;in the latter, the Board must considerwhether the businessjustificationdoes indeed outweighthe injuryto employeerights.Only at thispoint in theanalysis-if the Boardfinds thata substantial and justifi-able business reason outweighsthe interferencewith em-ployee rights-is there aninquiry into improper motive,which the GeneralCounsel mustprove by independentevidence.This contrasts with thosesituations,particular-ly dischargecases,where,unlike inBrown,the discrimi-nation is not apparenton the face of the action so thatthe GeneralCounsel must prove the discrimination anddoes soby showingunlawful motive. In these cases, the24 The Board'sOrderwas enforcedby the U.S. Court of Appeals forthe Seventh Circuit at440 F 2d 562 (1971) The courtstressed the offen-sive nature of the employers'action (id at 564 In 7) and distinguishedthe case fromBrown.It found such action "inherently destructive" of em-ployee rights and a per se violationof the Act (Idat 564-565.) It alsofound that,even if the employers'action amounted to "comparativelyslight harm" to the employees' protected rights under the secondBrowntest,the employers' action was unlawful According to the court,the ap-proach of the busy season,in and of itself, simplydoes not amount to a"substantial business reason" for thelockout and subsequent operation. Itmerely evidences a preferenceby the employers for aconfrontation at amore desirable time(Id at 565 ) NATIONALGYPSUM CO.603trier of fact does not consider the employer's businessjustification until or unless the General Counsel has madea prima facie showing of unlawful motive.SeeNLRB v.TransportationManagement Corp.,462 U.S. 393(1983).The next Board case to consider the issue wasOttawaSilicaCo.,197 NLRB 449(1972),affd. mem.482 F.2d945 (6th Cir.1973).In that case the employer,who oper-ated several plants,had a contract with the union cover-ing its Rockwood,Michigan plant which was set toexpire on May 31.During the course of negotiations, theunion threatened to strike on several occasions,includingone time when it informed the employer that,if a strikeat Rockwood became necessary,itwould strike at all itsfacilities.On May 29 the employer asked the union toextend the contract,which contained a no-strike clause,pending the settlement of a new agreement.The uniondeclined,agreeing only to extend the contract on a day-to-day basis.When the employer made its final offer im-mediately prior to expiration of the contract,union offi-cials informed the employer that they were going to rec-ommend to the membership that it reject the offer.Meanwhile,during the course of negotiations,the em-ployer had been contacted by one of its customers ex-pressing concern about the possibility of receiving serv-ice if there was a strike.The contract expired with theparties at impasse.The employer locked out the employ-ees and temporarily replaced them with supervisory andoffice personnel from Rockwood as well as from anotherof its plants.The Board found no violation in a 2-1-2 decision.Members Kennedy and Penello,in their opinion, statedthat they would overruleInland Truckingand concludedthat the use of temporary replacements during an other-wise lawful lockout has only a comparatively slightimpact on employee rights and thus,absent unlawful mo-tivation,isa permissible tool for employers.ChairmanMiller concurred in the result,but disavowed the over-ruling ofOshkosh:"I do not intend my conclusions inthis case to be understood as sanctioning the utilizationof temporary replacements, particularly when hired fromthe outside,in all permissible lockout situations."Id. at451.He instead employed theBrownbalancing test andfound no violation based on the following factors: (1) theemployer used only nonunit personnel as opposed to out-side hires;(2) the union refused to provide any assur-ances of continued operation and there was thereforereason to believe a strike was imminent;and (3) therewas "some evidence,although perhaps not totally con-clusive evidence,of abona fidebusiness justification."(Ibid.)Members Fanning and Jenkins dissented. Undertheir reading ofInland Trucking,they would fmd that alllockoutswith subsequent temporary replacements areper se unlawful and, in any event, even under the second"comparatively slight"test, they would fmd that the em-ployer advanced"no legitimate business reason"for con-tinued operation during the lockout in this case.The next case involving the issue wasInter CollegiatePress,199 NLRB 177 (1972),affd. 486 F.2d 837(8th Cir.1973),cert. denied 406 U.S. 938(1974).The employer, afirm which printed school yearbooks and graduation an-nouncements had its peak season from February throughJune when it did 66 percent of its yearbook volume and98 percent of its announcement volume.Its collective-bargaining agreement with the union was set to expire onAugust 31,1970.Even though negotiations commencedin July,agreement was not reached by the expirationdate of the contract.The parties continued to negotiatewithout economic action.On October 16, with the par-ties at impasse,the employer locked out the employeesand operated with temporary replacements.The employ-er offered various reasons for its decision. The busyseason was approaching,During the prior busy season ithad been struck under similar circumstances by anotherunion.It had been unable to complete its orders and hadlost customers.Those customers who had not abandonedthe employer made it clear that they would,if it hap-pened again.The employer believed the union was pro-longing negotiations into the busy season,when a strikeor a threat of strike would be of increased strength. OnNovember 9 the employer offered to end the lockout ifthe union promised it would not strike during the busyseason.The union refused to give such assurances. OnNovember 23 the employer began hiring replacements.The employer submitted that it was necessary to beginhiring replacements in November even though the busyseason did not begin until February because it took 2months to train them.The Board again dismissed the complaint in a 2-1-2decision.Members Kennedy and Penello,citing theiropinion inOttawa Silica,simply found that there can beno violation in hiring temporary replacements after alawful lockout,absent a showing of animus.MembersJenkins and Fanning also took the same position theyhad inOttawa Silica.Chairman Miller concurred in the result,but foundthatBrownmandated a balancing of interests test in eachcase by which the Board must carefully weigh all thecircumstances in order to determine the extent to whichuse of replacements has a tendency to discourage unionmembership as opposed to the extent to which the em-ployer's decision was occasioned by "legitimate and sub-stantial business reasons."In this regard,he stated thathe did not readOshkoshas holding that all lockouts withreplacements are per se unlawful and noted that, in hisopinion,Oshkoshwas decided in accordance withBrown,on its particular facts.Id. 199 NLRB at 178:If I understand the reasoning of the majorityopinion of the Supreme Court in theBrowncase,therefore, it is incumbent upon this Board in eachcase involving the use of temporary replacementsduring an otherwise legitimate lockout to: (1)Weigh carefully all of the circumstances in order todetermine the extent to which the use of such re-placements has a tendency to discourage unionmembership,and (2) balance against our conclusionsin that regard the extent to which the use of suchreplacements was supported by a legitimate and sig-nificant business justification or, on the other hand,the extent to which antiunion animus rather thanbona fide business considerations motivated the em-ployer's decision to utilize replacements.Itwas for these reasons that in my separate con-curring opinion in theOttawa Silicacase I found no 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolationunder thefacts ofthat case,but at the sametime disclaimed what appeared to be the view oftwo of my colleagues that the utilization of tempo-rary replacements would be justified inallother-wise permissible lockout situations.While there is some language in the opinion ofthe Court of Appeals for the Seventh Circuit inInland TruckingCo. d/b/a Oshkosh Ready Mix Co.,440 F.2d 562(1971),cert.denied 404 U.S. 858(1971), which might be read as outlawing the use oftemporary replacements asa per seinterference withprotected employees' rights, such a holding wouldbe directly contrary toBrown.I therefore read theInlandopinion to mean only that the use of such re-placementsunder the circumstances there at barcon-stituted,in the court's view,such an improper inter-ference.At any rate, in the latter part of the court'sopinion inInland,it clearly engaged in a balancinganalysis and there concluded,as had the Board [em-phasis added],that there was insufficient evidence oflegitimate and substantial business justifiction for therespondent's insistence upon continued operationduring what the Court there referred to as an "of-fensive lockout."Employing the balancing test, Chairman Miller foundno violation. He noted that the infringement on unionrights was "comparatively slight" for the following rea-sons: (1) the employer made clear that the replacementswere temporary and offered to abandon the lockout aswell as the use of replacements if the union gave assur-ances that it would not strike during the busy season; (2)as inBrown,the employer's final offer was greater thanthe expiring collective-bargaining agreement and, thus,the employees could end the lockout by returning towork under improved conditions; and (3) the proposedcontract containeda union-security clause.ChairmanMiller also found that the employer's action was occa-sioned by a legitimate business justification because theemployer's sole desire was tomaintainitscompetitiveposition,which it felt would be seriously jeopardized bya strike during a crucial period for a second consecutiveyear and because there was evidence that the employerwould not use replacementsagain.25Thereafter the Board dealt with a number ofcases in-volving thesame issueand in none of the cases did itfind a violation. The positions of the Board Members re-mained as expressed inOttawa Silicaand Chairman Mil-ler's balancing test provided the rationale for his concur-rence and his vote provided the majority in each case. Inthese cases, the administrative law judge generally fol-lowed Chairman Miller's balancing test. SeeOzark SteelFabricators,199NLRB 847 (1972) (evidence of unionstrike threat and defensive nature of employer's action inview of a potential loss of business);WGN of Colorado,199 NLRB 1053 (1972) (same);Ralston Purina Co., 20425The United States Court of Appeals for the Eighth Circuit en-forced,basically adopting the balancing approach set forth in ChairmanMiller's concurrence It did, however, disagree with the Seventh Circuit'sdecision inOshkoshinsofar as the latter seemed to imply that the use oftemporary replacements during a lockout amounted to a per se violationof the ActNLRB 366 (1973) (same);Sargent-Welch Scientific Co.,208 NLRB 811 (1974) (union refused to give a no-strikecommitment and employer was in the middle of its busyseason).26The final and most recent case in this line wasJohns-ManvilleProductsCorp.,223NLRB 1317 (1976), enf.denied on other grounds 557 F.2d 1126 (5th Cir. 1977),cert. denied 436 U.S. 956 (1978). In this case, then Chair-man Murphy joined Member Penello to find a violation,over Member Jenkins' dissent. The employer continuedto operate during negotiations for a new agreement butexperienced numerous incidents of sabotage and produc-tionslowdowns which the union refused to help allevi-ate.Murphy and Penello found a violation "for the samereasonsfully set forth in our decision inOttawa Silica."Respondent asserts that, inJohns-Manville,the BoardabandonedChairmanMiller'sbalancing approach. Icannot agree. Not only did the Board specifically refertoOttawa Silica,whose validity is based on ChairmanMiller's swing vote and concurrence, but it also referredtoWGN of Colorado,supra,where Chairman Milleragainconcurred with a short discussion of his views thattheBrowndecision requires a balancing of competing in-terests and that "the defensive nature of the lockout hereis oneof several relevant factors weighing in favor of theuse of replacements in the particular circumstances ofthis case." (199 NLRB 1053 at fn. 2.) The Board did notspecifically overruleOshkosh Ready-Mix Co.,nor did iteschew the balancing test which had been consistentlyutilized by Chairman Miller and is mandated by the Su-preme Court'sBrowndecision. Rather, the Board under-took an analysis of the circumstances in concluding thatthe impact on employee rights was slight and that Re-spondent's concern about sabotage satisfied its burden toshow legitimate and substantial business reasons. TheBoard also found no antiunion motive for the employer'saction. (223 NLRB at 1318.)The General Counsel and Respondent submit distinctstandards to be used in determining the propriety of Re-spondent's conduct.The General Counsel contends,based on her reading ofOshkosh Ready-Mix Co.,179NLRB 350 (1969), that a lockout followed by operationwith temporary personnel constitutes a per se violationof the Act. Respondent contends that the proper stand-ard is that expressed by Members Kennedy and Penelloin their series of opinions followingOshkosh-that alockout and subsequent operation is lawful absent ashowing of union animus. In the alternative, both submitthat the balancing test espoused by Chairman Miller inhis series of concurring opinions followingOshkoshis theproper approach.Ibelieve the alternative view of the parties is the ap-propriate one and conclude that Chairman Miller's bal-ancing test is to be applied in this case.25 InHess Oil Virgin Islands Corp,205 NLRB 23 (1974), the complaintdid not allege a violation based on the employer's use of temporary re-placementsdung a lockout and thus Chairman Miller, who again pro-vided the swing vote, decided the case without reaching the issue. How-ever, in the alternative, he found that, since the employees actuallystruck, the employer's use of replacements after the end of the strike wasno different than its use during the strikeMoreover,the trial judge hadnoted the employer's reasonably based fear of sabotage iNATIONAL GYPSUM CO.In the series of cases beginningwithOshkoshandendingwithJohns-Manville,the Board has tended to blurthe distinctions in the three-step analysis of the SupremeCourt in theBrowncase.For example,itisunclearwhether inOshkoshthe Board was saying that the use oftemporaryreplacements in a nonwhipsaw strike,nonmul-tiemployer,nonoffensive lockout situation was in the "in-herently destructive"or in the"comparatively slight"category.At the otherend of the spectrum,inJohns-Manville,the Board mixed the various components of theanalysis in a way which might well confuse a reader ofthat decision.Nevertheless,Chairman Miller's view mostfaithfullyadheres to theBrownanalysis.In all his deci-sions,he found no violation but he refused to overruleOshkosh,inwhich a violation was found,and it is clearthat he concluded that that case was rightly decided. Be-cause his constituted the necessaryvote for amajority ineach of the cases in which he participated and becauseJohns-Manvillenecessarily relied on his position, I viewChairman Miller's position as the applicable Board law.Chairman Miller's position requires,as does theBrowndecision,a three-step analysis. First,he had to distinguishbetween"inherently destructive" and "comparativelyslight"impacts on employee rights.Some of the factorshe utilized were those utilized for the same purpose bytheBrownCourt:whether the replacements were knownto be temporary; whether theemployer's proposals werebetter than those in the old contract and whether therewas a union-security clause in the employer's proposals.He also added a new factor-whether theemployer usedonly new hires or restricted its continued operation toexisting nonunit employees.Thus,in all cases in whichChairmanMillerparticipatedand inJohns-Manvillewhich basically rested on his swing vote analysis inOttawa Silica,the Boardfound thatthere was insufficientevidence from which to infer that the employer's con-duct fell inthe "inherentlydestructive" category. How-ever,the Board neverthelessfound thatthe use of tem-porary replacements during a lockout was discriminationwhose tendency to discourage union membership was,although comparatively remote, sufficiently adverse so asto require an inquiryinto the employer's business justifi-cation.Thisisclear not only from Chairman Miller'sanalysis in each of the cases in which he participated andprovided the swing vote, but also because neither he northe Board ever overruledOshkoshandbecause he at-tempted to distinguish the case.Oshkoshwasthe onlycase in which a violation was found and since that casestands as rightly decided,the Board must recognize that,in some circumstances,the use of temporary replace-ments during a lockout is unlawful without regard to un-lawful motive.Thisposition is dictated by Supreme Court precedent.TheBrowndecision compels the finding that the use oftemporary replacements instead of union-represented em-ployees during alockout"is discriminatory" (380 U.S. at288).This action,of itself,has some adverse impact onemployee rights and therefore requires an inquiry intothe employer's business justification.(Ibid.) In these cir-cumstances,there is no basis for the contention that theuse of temporary replacements during a lockout is605always lawful without regard to an employer's businessjustification.Thus,in the post-Brown lockout cases, ChairmanMiller and the Board addressed the next step in the anal-ysis:whether the employer's business justification was le-gitimate and substantial.In all the cases, the followingfacts carried the day for the employers:A strike waseither implemented, imminent,or threatened and the em-ployers had a compelling need to continue operating as a"defensive"measure to counter the strike threat or someother aggressive action by union-represented employees.Because in every case exceptOshkoshthe Board accept-ed the employer's business justification,there was a need,as in theBrowndecision,to move to the third and finalstep of the analysis:whether the General Counsel provedunlawful motive by independent evidence.In all suchcases, the Board found no unlawful motive.2.An analysis of the instant caseI am bound by precedent to engage in the same analy-sis.I turn first to the questionwhether theconduct ofRespondentwas inherently destructive of employeerights so as to warrant a finding of a violationwithoutregard to any business justification offered by Respond-ent.Althoughthe matter is not free from doubt, I findthat this case does not fall within the "inherently de-structive" category.It is true that theBrowndecisionwhichfound the con-duct in that case not to fall in the inherently destructivecategory is distinguishable from the instant case.The em-ployees had engaged in a whipsaw strike.They deliber-ately withheldtheir laborin order to cause the employ-ers to capitulate to their terms.They werenot innocentpawns who were preventedby an employer from work-ing because that employerwished toimpose its contractproposals on them.Thus,theBrowndecision does notpreclude a finding in this case that the employer's con-duct is "inherentlydestructive" of employee rights.However,applying theBrowncriteria and ChairmanMiller's analysis to the questionof whetherthe impact ofRespondent's action was in the "inherently destructive"or the"comparativelyslight"category,I find that thiscase falls into the lattercategory. The regularemployeesknew that the employees replacing them were temporaryand that they could returntowork byaccepting Re-spondent's terms.There wasalso apparently no risk thatthe union-security clause in the old contract would notcarry overinto the newcontract. On the otherhand, theRespondent here utilized new hires and its proposalswere regressive to some extent.As to the latterpoint, itappears that Respondent proposed a more stringent man-agement-rights clause and an insurance containment pro-visionwhich necessarily increased the cost of medicalcare to employees.Moreover,Respondent's resistance topaying employee members of the negotiating committee,as it had in the past, left only 3 or 4 daysof bargainingover substantive issues before Respondent's target datefor locking out employees.In my view,consideration ofthese factors, while presenting a more significant interfer-ence with employee rights than was present in the caseswhich followedOskash,does not require that this case be 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaced into the"inherently destructive"category. Theydo not present a difference in kind from those factorswhich werepresent inBrownor approachthe severity ofthe conduct condemned inErie ResistororBurnup doSims.With respect to the alleged"regressive"bargainingproposalsof theRespondent,theGeneral Counsel al-legesthatRespondent'sproposedmanagement rights,zipper,and no-strike clauses would not only restrict theUnion's "right to bargain over virtually every phase ofthe employees'terms and conditions of employment butalso its rights to either grieve or strike over these mat-ters."The General Counsel then characterizes these pro-posals as "evidence of bad faith bargaining."It seemslikely to me that if, indeed,an employer were engaged inbad-faith bargaining,this factwould go a long waytoward showing that its contemporaneous use of tempo-rary replacements during a lockout was inherently de-structive of employee rights.However, it is significantthat, in this case, the General Counsel's complaint didnot allege bad-faith bargaining either as a separate viola-tion or as a part and parcel of the use of temporary re-placements. If bad-faith bargaining is to be an element ofthe violation,itmust be separately alleged as a violationof Section 8(a)(5) and fully tried and proven as an ingre-dient of Respondent's conduct in using temporary re-placements during a lockout.To require less would notonly raise questions of due process but would also invitean endless and elusiveinquiry intorelative bargainingpositionswithout providing an adequate standard bywhichto gaugea party's conduct.21The General Counsel also seems to argue that the in-stant case falls into the"inherently destructive" categorybecause it is indistinguishable fromOshkoshwhich can beread to have been in that category. I disagree with theGeneral Counsel'sargumentthat theOshkoshcase fallswithin the "inherently destructive" category. In thisregard I must follow the position of Chairman Millerwho, while agreeing with the result inOshkosh,never-theless did not readOshkoshas being in that category.Instead, he believed thatOshkoshproperly applied theBrownbalancing test.(Inter Collegiate Press,199 NLRB177 at 179 (1972)).I agree.In my view,it is essential totheOshkoshanalysis that the employers in that casefaced no serious fear of a strike and engaged in offensiveaction.Thus, the lack of a legitimate and substantial busi-ness justificationwas a key element in the Board's find-ing of a violation.This is supported by the fact that nei-ther Chairman Miller nor the Board ever overruledOsh-kosh,but they consistently utilized analyses which dweltat some length on the employer's business justification.However, I do agree with the General Counsel thatthis case is indistinguishable fromOshkoshwith regard to27 The General Counsel also cites evidence that some regular employ-ees and nonunit personnel clashed after the former returned to work. Iam doubtful that this evidence has any bearing on the issue.Lingeringanimosity among employees over the use of temporary replacements doesnot, at least at the minimal level presented in this record,add anything tothe resolution of whether use of temporary replacements during a lock-out is inherently destructive of Sec. 7 rights.Such animosity must affectcollective bargaining in some meaningful way before it is even consideredrelevant to the issuethe impact of the lockout and use of temporary replace-ments on employee rights.Initially,there is no doubtthat the Respondent's conduct herein has some adverseimpact on employee rights,without regard to motive. Asthe SupremeCourtspecifically held, the use of tempo-rary replacements instead of union-represented employ-ees during a lockout"isdiscriminatory." (380 U.S. at288.) Thus, it is revealing that Chairman Miller believedthatOshkoshwas properly decided under theBrown"comparatively slight" analysis.He obviously felt thatthe factors he relied on in those cases in which no viola-tion was found,including the employer's business justifi-cation,distinguished those cases fromOshkoshwhen theinfringement on employee rights outweighed the employ-ers' business justification.Accordingly,this case presentsat least the same degree of discrimination and impact onemployee rights which was present inOshkosh.Althoughthis is not sufficient to move either case into the inher-ently destructive category,itdoes place both cases intothe second category of cases which requires an inquiryinto business justifications.Having determined that this case falls within thesecond"comparatively slight" category under theBrownanalysis, of necessity,Imust also determine whether theRespondent's businessjustificationwas substantial and le-gitimate enoughto justifyits actions. I now turn to ananalysis of that issue.In my view,the most significant factor in the balanceutilized by Chairman Miller, and the one that has beendispositive in all of the relevant cases, is whether the em-ployer'suse oftemporaryreplacements was defensive ornot. See particularly,Chairman Miller's views inOzarkSteel Fabricators,199NLRB 847 (1972), andWGN ofColorado,199 NLRB 1053(1972).This also is consistentwith the SupremeCourt'sanalysis inBrown.The em-ployers there were defending against a whipsaw strike inan effort to preserve the multiemployerunit.An analysisof all the Board cases where a violation was not founddemonstrates that the employers'actions are taken in re-sponse to a reasonably based apprehension of an immi-nent strike or some other aggressive act by the union oremployees.In addition,the employers'defensive actionis justified by a compelling business reason. In somecases, theemployer hopes to head off the possibility of astrike at a time when it would involve serious financialhardships.In others,the employer's continued operationisnecessary for another compelling reason,such as actsof sabotage by regular employees.But in none of thecases is the employer's purpose for continued operationwithout its regular employees solely to force capitulationto the employer's bargaining terms.The following cases all involve the reasonably basedfear of an imminent strikewhich wouldhave caused fi-nancial hardships-an essentially defensive posture justi-fying continued operation without union-represented em-ployees.InInter Collegiate,supra, the employer had beenstruck by a different union during its busy season theprevious year causing a loss of customers. The employeroffered to abandon the lockout if the union promised notto strike during the approaching busy season but theunion refused. InOzark Steel,the union threatened a NATIONALGYPSUM CO.607strike and the employer's busy season was approaching.The employer's contract contained penalty clauses forlate delivery. InWGN,the union threatened a strike andsent notice of intent to strike to a state agency.The em-ployer'smedia eventof the year-a televised basketballtournament-was approaching.InRalston-Purina,theemployer had experienced three wildcat strikes the yearbefore overthe same issueswhichwere the subject ofthe current contract.The union threatened to strike butthe employerpreferreda confrontation at a time moreconvenientto it.InOttawa Silica,the employer had beenthreatened with a strike on several occasions during ne-gotiations and the union refused to give any assurancesthat it would not strike.One of its customers had ex-pressed concern about receiving deliveries during astrike.InSargent-Welch,the employer had been struckduring negotiations the year before and the union refusedto give assurances that it would not strike again.The em-ployer was in the midstof its busyseason.The othertwo cases,theBrowncase andJohns-Man-ville,are likewise defensive-type cases.InBrown,therewas an actual strike and the employer's conduct was inresponse to a "whipsaw" strike which would havespread inevitablyto them. InJohns-Manville,the employ-er's action was in response to plant sabotage and interfer-ence withproduction by regularemployees,an apparentsubstitute for striking.In contrast, in the onlycase in which a violation wasfound,Oshkosh,there was no apparent strike threat andthe union actually advised the employers that it had nointention of striking at the expiration of the current con-tracts.Moreover,the evidence was clear that the em-ployers'action wasfor thesole purpose of forcing agree-ment to its contract proposals and not for any other busi-ness reason. In short,the employers' action was offensivein nature.On this point the instant case is distinguishable fromBrownand the other casesinwhichno violation wasfound and indistinguishablefromOshkosh.The Respond-ent's decisionto lock outand to continue operating wasa single and inseparable decision and its purpose was of-fensive rather than defensive in nature.Respondent'spurpose wasbasically to force itscontract terms on theunion-represented employees.There wasno threat of animminent strike and the regular employees were willingtowork withouta new contract and had expressed thiswillingness toRespondent.Moreover,therewas nounique businessjustificationwhich couldbe character-ized as legitimate and substantial enough to counterbal-ance the interference with employee rights of using out-side employeesto perform the jobs ofunion-representedemployees during negotiations for a new contract. Amore detailed analysis of Respondent's asserted justifica-tion follows:Respondent submits that its decision to lock out em-ployees at Portsmouth as ofApril 1 was theresult ofseveral factors.To begin with,Respondent argues, theUnion'sconductduring the negotiations evidenced anintent to avoid reaching agreementby the April 1 con-tract expiration date.Such conduct,Respondent submits,was reminiscentof the dilatory tacticsemployed at vari-ous of Respondent's locations,during 1969,1973, and tosome extent in 1978,at the height of the coordinated bar-gaining movement,when the Union was part of an at-tempt to have several plants operating without contractsand thus create the possibility of simultaneous strike ac-tivity.Respondent also relies on the Union'sMarch 23strike vote to contend that it had good reason to believethat a strike at Portsmouth was imminent.Additionally,according to Respondent, as negotiationswere in progress at Portsmouth,Respondent was experi-encing difficulties at itsWestwego facility,where theproduction employees had been working without a con-tract since February1.And the collective-bargainingagreements at Respondent'sfacilitiesatPhoenix andShoals were also due to expire shortly-onApril 11 andApril15,respectively.As previouslynoted,theWestwego production employees are represented by adifferent International union and the Phoenix and Shoalsemployees by other localsof the Gypsum Workers; butthese unions had previously been involved in coordinat-ed bargaining,particularly during 1969 and1973.28Relying on the abovefactors,Respondent submitsthat,by virtue ofthe totality of the circumstances exist-ing in March 1983, it had reason to believe thatcoordi-nated bargaining had been revived and that if it did noteffect a lockout at Portsmouth in order to force theUnion to reach an agreement,itmight be faced with ex-pired contracts and simultaneous strikes at Portsmouth,Phoenix, Shoals,and Westwegoby April 15. Moreover,withseparate contracts due to expire at three additionalplants withinthe next 3months, Respondent asserts thefear of facing seven simultaneous strikes.Respondent further submits that,after locking out theemployees at Portsmouth,itwas necessary to maintainthe facilityin operation in order toavoida permanentloss of business.89According to Plant Manager Feith, acomplete shutdown at Portsmouthwould haveresultedin its customers seeking to obtain supplies from Respond-ent's competitors. Feith speculated that once Respond-ent'sPortsmouth customers began to patronize theseother companies,they wouldnever return to Respond-ent.However,on cross-examination,Feith admitted thatprior to the lockout he was not informedby any custom-er that it would permanently cease dealing with Re-spondent if its product became unavailable. Schiffmanalso testified that Respondent had lost customers in thepast due to labor disputes.However,he supplied no spe-cifics about time,facility,or amount of business lost orwhether the dispute involved a strike orlockout.28According to the testimony of Schiffman,Respondent had heardthat coordinated bargaining was on the rise again,but evidence to thiseffect was hearsay and speculative at best.Schiffman testified as follows:A. Yes.We had heard,or our plant manager rather, had heard atWestwego thatthe LocalPresident had travelled to Shoals,Indianafor a conference or meetingwith atleast the President of the LocalatShoals and perhaps some others from other locals from theCement, Lime and Gypsum Worker organized plants.29 Respondent's Portsmouth facility manufactures wallboard and sellsit to distributors.The distributors in turn sell the product to building con-tractors.The Portsmouth plant services a geographic area which is com-posed of the entire State of Maine, most of New Hampshire, RhodeIsland,and most of Massachusetts, particularly the Boston metropolitanarea. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDI find Respondent's evidence insufficient to establish alegitimate and substantial business justification for itsaction.First of all, the Union's bargaining tactics were not al-leged or found to have constituted bad-faith bargainingunder Section 8(b)(3) of the Act. AsI stated earlier, inrejecting a similar argument made by the General Coun-sel that Respondent'sbargaining positions rendered itsconduct "inherently destructive" of employee rights,without specific allegations and findings of bad-faith bar-gaining,an inquiry into the bargaining positions of theparties would be an endless and elusive venture.This ap-plies as well to Respondent'sargument.Secondly, inOshkosh,the Board specifically rejected the argumentthat failure to reach an agreement before the expirationof a contract provides a justification to continue oper-ations without utilizing union-represented employees. 179NLRB at 359. Finally, the Union's conduct at the bar-gaining table was not of the character which wouldmake Respondent's conduct defensive or otherwise dis-tinguish it from that found unlawful inOshkosh.In any event,Respondent's factual assertions concern-ing the Union's bargaining position are not supported bythe record.Respondent relies principally on the Union'sstance regarding committee pay and Respondent's pro-posed management-rights clause as well as alleged delayswhich precluded the reaching of an agreement before theApril 1expiration date.Regarding the committee payissue,Lynchadmitted that it had been Respondent's pastpracticeto pay thenegotiating committee in full and thatsuch payment had been made at the prior Portsmouthnegotiations.Thus, Respondent's initial refusal to pay thecommittee at all was a change in established past prac-tice which the Union cannot be faulted for resisting. Ad-ditionally,despite the testimonyof Lynch,it appears thatthe committee pay issue was actually settled by compro-mise on March 28 prior to the contract expiration dateand the date of the lockout.Nor can the Union's resistance to the proposed man-agement-rights clause be considered evidence of badfaith.In this regard,Respondent stresses that the sameclause had been accepted at its Mobile facility in 1982,that that facilityis representedby a local of the GypsumWorkers andthat Perkins also participated in those nego-tiations.However,an examinationof theclause revealsthat it is significantly more extensive than that which ap-peared in the prior contract at Portsmouth.Indeed, Per-kins testified that it was his opinion that the clause "ex-panded"management rights and he recommended thatthe Union reject it. Thus, it appears that the Union wasagain resisting a change in the status quo which wasbeing proposed by Respondent.Moreover,Respondentseems to have been less than totally committed to theclause.The exactsame clause was simultaneously pro-posed at Shoals.Yet, on April14, 1983, a contract wasreached at Shoals which did not contain the new man-agement-rights clause.Thisfact was made known to theunion negotiators at Portsmouth.Thus,from that pointon, the Unionhad reasonto believe itmight succeed initsposition.Indeed,when an agreement was finallyreached at Portsmouth,Respondent's management-rightsclause did not appear in the final contract. Thus, it ap-pears that the Union was not acting in bad faith,but wasin the process of successfully resisting,as had been doneat other facilities,a change in the status quo, which hadbeen proposed by Respondent.Finally, even though the Union was unavailable to ne-gotiate during the week of March 20 to 27 and had de-cided not to negotiate after 4 p.m., its conduct during thecourse of substantive negotiations did not indicate anintent to avoid an agreementby April 1.In this regard,Lynch testifiedthat normally eight meetings were suffi-cient to reach accord at Portsmouth. An examination ofthe record reveals that prior to the lockout the partiesactuallymet seven times.Thus, the Union's 1-week ab-sencewould seem to have had little effect on theprogress of the negotiations. Moreover, Schiffman admit-ted that Respondent at no time in 1983 filed any unfairlabor practice charges against the Union for failure tobargain in good faith.Indeed, by March 31,the Unionhad significantly altered its demands.It had reduced itsoriginal $1-raise demand by one-half to 50 cents and had,by Lynch's own admission,withdrawn its IPC proposalsand had even submitted Respondent'sfinal offer to itsmembership for approval.Thus,the Union had made sig-nificantmoves toward compromise.On the other hand,accordingto both Lynchand Perkins,the management-rights clause and the insurance containment provisionrepresented two of the major stumbling blocks to reach-ing an agreement.Both of these were proposals set forthby Respondent which represented departures from theprior collective-bargaining agreement and Respondenthad refused to alter them during the course of the nego-tiationsbeforethe lockout.Thus,Respondent was atleast as responsible for lack of agreement before April 1as was the Union.Nor is Respondent's assertion that it feared simultane-ous strikes at up to sevenof itslocationssupported bythe record evidence. To begin with, the IUD, which hadbeen the principal architect of such activity in previousyears,was moribund as far as Respondent was con-cerned. It had not participated in negotiations at any ofRespondent's facilities since at least 1981.And its Na-tionalGypsum Committee had not met in 3 years. Thislack of activity was essentially due to the IUD's failureto achieve its goals at National Gypsum.Schiffman read-ily acknowledged this.Moreover,Schiffman also testi-fied that Respondent was kept apprised of IUD activityby means of its subscription to the IUD Digest, a publi-cationwhich details both committee meetings and co-ordinated bargaining efforts.Thus,Respondentmusthave surely known of the lack of IUD activity as the1983 negotiations approached.Secondly, there is no indication that the indicia ofIUD activity which was attendant during the 1969 and1973 negotiations at various of Respondent's plants wasevident at any of the 1983 negotiations involving theseven plants to which Respondentreferred. There is noevidence that Campagna or any other IUD official tookpart in the negotiations,or that standard IUD proposalswere submitted,or that there was any attempt to arrangesome type of joint negotiations between Respondent andIUD officials or that the IUD was somehow involved in NATIONAL GYPSUM CO.coordinating the bargaining efforts of these facilities.Simply put,there is no evidence that the IUD was in-volved in the 1983 negotiations.Nor is there anything unusual in the participation bytheGypsum Workers International in the 1983 Ports-mouth negotiations.There was no specific effort to co-ordinate the bargaining at Portsmouth with that of otherlocals in any significant way. Thus,there was no attemptto obtain contracts with common expiration dates or tocause simultaneous strikes.The record is clear that theInternational proposals were not an important factor inthe bargaining of the parties.Indeed,at Portsmouth, theywere actually removed from considerationprior to April1, the date of the lockout. And there is no evidence thatthese proposals appeared in a final collective-bargainingagreement. I fail to see the significance of Respondent'sreferences to the International's constitution in this re-spect.Although the International must approve localbargaining agreements,there is also a requirement thatthe employee members of the local approve such agree-ments.Whatever the International'sconstitutional au-thority,what must be considered is the International'sconduct during the 1983 bargaining.Inmy view, Re-spondent has not demonstrated that the International'sparticipation provided a greater basis for the lockout anduse of temporary replacements than existed without suchparticipation.In summary,there was simply no evidence of the re-vival of coordinated bargaining and its bothersome re-sults at Portsmouth or Respondent's other locations. Inthis regard,it should be noted that Schiffman's testimonyconcerning a 1983 meeting between the president of theWestwegolocal of OCAWand the presidents of variousGypsum Workers International locals was not corrobo-rated by independent evidence.Moreover,it is vagueand makes no reference to the Portsmouth negotiations.Thus,I cannot attach much significance to this piece ofevidence.Turning to the most important element in Respond-ent's argument,there is no evidence that, as part of a co-ordinated bargaining effort, a strike was imminent atPortsmouth or at any of the six other plants mentionedby Respondent.The Portsmouth employees did take astrike vote on March 23.However,as Local PresidentHarrison explained,thiswas a mere formality,a condi-tion precedent to obtaining benefits from the Internation-al on an expedited basis should the employees ultimatelystrike or be locked out.Because the Portsmouth employ-ees had been locked out twice during previous negotia-tions and they were to be locked out again during thesenegotiations,their action had an understandable basis..They were in fact prevented from working by Respond-ent and,having lost their pay,were required to, and did,rely on the International's lockout benefits. Significantly,Respondent introduced no further evidence which wouldindicate that the Union was preparing for a strike or hadtaken any definitive measures toward a strike. There isno evidence that the threat of a strike was ever men-tioned prior to the Respondent's lockout. Nor did Re-spondent ever express any concern to the Union that itmight be struck at Portsmouth or its other locations.Likewise there is no evidence that Respondent sought as-609surances or guarantees that it not be struck.Indeed, attheMarch 30 meeting,when Respondent announced itsdecision to lock out employees, the decision was ex-pressed solely in terms of a failure to reach an agree-ment.The supposed fear of a strike was never men-tioned.Further,before thelockoutwas imposed, theUnion offered to extend the existing contract, whichcontained a no-strike pledge,but Respondent refused theoffer.Although thisoffer was on a day-to-day basis, Re-spondent did not ask for greater, or indeed any, no-strikeprotection.Thus,the situation here is quite unlike thosecases,such asOttawaSilicaCo.,197 NLRB 449 (1972),affd. mem.482 F.2d 945 (6th Cir. 1973), andInter Colle-giatePress,199 NLRB 177 (1972),affd. 486 F.2d 837 (8thCir. 1973),cert. denied406 U.S. 938(1974),inwhich theemployer asked for assurances against a strike and theunion refused to give them.It is worthyto note that,as ofApril 1983,there hadbeen no strikes at Portsmouthfor 14years.Moreover, inat least two meetings,those on March 30 and May 17,members of the Union's negotiating committee informedRespondentthat thePortsmouth employees were willingto continueto work.Indeed,Portsmouth employees hada history of working without incident after expiration oftheircollective-bargainingagreements.In 1979, thePortsmouth employeesworked from April 1 to June 1without a contract.SO Likewise in 1981,the Portsmouthemployees worked without a contract fromApril 1 to4.81Finally, there is no record evidence of complaintsfrom Respondent concerning employee sabotage or slow-downsduring eitherof these periods or during thecourse of the 1983 negotiations.Nor didRespondent introduce evidence that there wasany indication of imminentstrike activityat the other sixplants in question.As of April 1, the Westwego produc-tion employees had been working without a contract for2 months.Although theyeventually struck, they did notdo so untilMay 23,some 7 weeksafter thePortsmouthlockout.32 Furthermore,the Phoenix and Shoals plants,whose contracts expired within 2 weeksof that of Ports-mouth and who, according to Respondent,presented animmediate threat withPortsmouthof simultaneous strikeactivity, bothsigned new contractsby April 15. Thesecontracts,which contained broad no-strike clauses, ofcourse,eliminated the possibility of the employees ofthese two plants taking part in anystrike activity.Yetthe Portsmouthlockout continueduntilAugust 1-anadditional 3-1/2 months.Finally,Respondent introduced no evidence suggestiveof imminentstrike activityat the remaining three loca-tions-Rotan,National City,or Baltimore.There is noindication in the record that the employees at any ofthese locations engaged instrike activity or were lockedout. (R.Exh. 40.) Indeed,although the contract at Rotanexpired onJuly 1,the employees were permitted toso A contract was signed on June 7.81A contract was signed on April 4.asAt one point,Schiffman testified that the union negotiators werealso employing dilatory bargaining tactics atWestwego.However, hesupplied no specifics and admitted that Respondent did not file unfairlabor practice charges to that effect. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDwork without an agreement until a settlement wasreachedon July 22.33As for Baltimore and NationalCity,there is no indication in the record that the partiesdid not settle prior to the expiration of the applicableagreements.In view of the lack of factual support for the aboveallegations,itappears that Respondent's lockout andtemporary replacement of the employees at Portsmouthwas strictly an offensive maneuver designed to force theUnionto capitulate to Respondent'sdemands at Ports-mouth as well as at other locations.This fording is sup-ported bythe following testimony of Schiffman:Q. Do you usea lockoutonly tocounter coordi-nated bargaining?A. No.Q. What otherpurposes do you use a lockout?A.Well,whereitbecomes obvious during thebargaining that the-the local or the internationalunion has no intention of trying to discuss the issuesintelligently and bargain in good faithor they haveno intention of reaching agreement on time.Our position is and has always been we seek toreach an agreement by the expiration date, to dowhat we can to reach an agreement satisfactory toboth sides.One of thereasons a lockout has been used overthe yearsis to-to tryto-to bring the matter to ahead, try to-tohave the parties get together and-and discuss those issues intelligently to reach a set-tlement on time.With respect to the settlement at Shoals, subsequent tothe Portsmouth lockout, Schiffman testified as follows:A. In fact, we know that the lockout at Ports-mouth, in fact, was a factor from out of the work-force at Shoalsin urgingthem on and getting-thetable and getting to the importantissuesand reach-ing asettlement on time.In view of the offensive nature of Respondent's action,its argument that it needed to continue operating its busi-ness-based primarily on the speculative and conclusorytestimony of Plant Manager Feith-because it feared aloss of customers is tantamount to an argument that thesimple desire to continue normal business operations per-mits both the lockout of union-represented employeesand the continued operation with temporary replace-ments. This is not the equivalent of a substantial and le-gitimate business justification underBrown.Not only wasthis very argument rejected inOshkosh,but, if acceptedhere, would establish a per se rule thatallcontinued op-erationswith temporaryreplacementsafter an offensivelockout are permissible. Such a ruling would rendermeaningless theBrowntest.What is significant here-andwas significant inOshkosh-isthat the regular, union-rep-resented employees wanted to work, but were preventedfrom doing so by their employer who had no specials s Schiffman testified that the union negotiators at Rotan also em-ployed dilatorybargaining tactics. In this instance,Respondent did fileunfair labor practice charges with the Board.However,theGeneralCounsel refusedto issue a complaint.business reasonto operate without them, but did so de-liberately in order toimposeitscontract demands onthem.In this case,where there was no evidence of athreatof an imminentstrike, there could be no seriousfear of loss of customers caused by a strike or potentialstrike. Indeed, Feith admitted he had received no specif-ic evidence of customer fears of this type before Re-spondent announced its lockout. In short, theentire argu-mentthatRespondent feared a loss of customers pro-ceeds from a faultypremise.Unless the feared loss ofcustomershad somereasonably basedcausalconnectionto a threatof an imminentstrike or some other conductof the Unionor union-represented employees, it is obvi-ous that the feared loss of customers was caused by Re-spondent's own action-the offensive lockout. Accord-ingly,Respondent's asserted economic justification forcontinuing to operate during a lockout, invoked by it asan offensive weapon, cannot, in the circumstances of thiscase,counterbalance the interferencewith employeerights caused by itsaction.In summary, the instantcasecontains the same ele-ments of interference with employee rights which causedthe Board, inOshkosh,to require an inquiry into the em-ployer'sbusinessjustificationsfor such interference.Moreover, the instantcase, likeOshkoshbut unlike othercases subsequent toOshkoshinwhich no violation wasfound, presents the situation where Respondent's use oftemporary replacements was an offensive weapon notimpelled by the threat of an imminent and financiallyharmful strike and where Respondent admitted that itsactionwas occasioned solely by a desire to force theunion-represented employees to accede to its contractproposal.As the Board indicated inOshkosh,themeredesire to keep a business open in the absence of a strikethreat does not constitute a legitimate and substantialbusinessjustification for using temporary replacementsduring a lockout. Nor is there any requirement that anew contract be concluded before the expiration of theold one, particularly where, as here, the employees of-fered to continue working and the Union agreed toextend the old contract. Because the union-representedemployees were ready and willing to work notwithstand-ing the expiration of their agreement, there was no justi-fication to operate without them. In these circumstances,I fmd that Respondent violated the Act by using tempo-rary replacements during a lockout not forced or causedby union action.CONCLUSIONS OF LAW1.By locking out its union-represented employees andcontinuing to operate with temporary replacements with-out substantial and legitimate business justification, Re-spondent has violated Section 8(aX3) and (1) of the Act.2.The above violation constitutes an unfair labor prac-ticewithinthe meaningof Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has violated the Act, Iwill recommend that it cease and desist from the conductfound unlawful herein and to take certain affirmative NATIONAL GYPSUM CO.actiondesignedto effectuate the purposes of the Act. Inthis case, the decision to lock out employees and to con-tinue operating was a single decisionwhich resulted inunion-represented employees who wanted to work beingdeprived of pay and benefits. Thus, in accordance withthe remedy set forth inOshkosh,supra, 179 NLRB 350 at360 (1969), and enforced by the United States Court ofAppeals for the Seventh Circuit, I shall order that thelocked-out employees be restored to their formerstatus,seniority, and other rights and privileges, to the extentthat has not already been accomplished, and that they bemade whole for their loss of wages and benefits fromApril 1 to August 1, 1983, the period of the lockout, lessinterim earnings. Suchsumsshall be computed in ac-cordancewithF.W.WoolworthCo.,90NLRB 289(1950),with interest as provided inFlorida Steel Corp.,231 NLRB 651 (1977).34The General Counselalso assertsthat the notice re-quired to be posted inthis caseshould be posted notonly at the Portsmouthplant,but at all Respondent'splantsin the UnitedStates.Such corporatewide noticeposting is well within the Board's discretionin fashioningappropriateremedies.SeeNLRB v. Delchamps, Inc.,653F.2d 225, 228-229 (5th Cir. 1981),enfg.244 NLRB 366(1979);J.P. Stevens Ca V. NLRB,623 F.2d 322, 327 (4thCir. 1980);Gerry's I.G.A. v NLRB,602 F.2d 1021, 1025(1st Cir. 1979).The evidence herein supports the broad posting re-quirement. The evidence clearly shows that the decisionin thiscase was madeby Respondent's corporate officialswith an eye towards its effect on all of itsunion-repre-sented plants. Its defense involved an analysis of bargain-ing at widely scatteredplants.Moreover, Respondent'sdirector of employee relations, Samuel Schiffman, testi-fied that lockouts have been used in thepast as a bar-gaining tactic and "in most cases" Respondent continues34 See generallyIsis Plumbing Co.,138 NLRB 716 (1962).611to operate during such lockouts. His testimony stronglysuggeststhat Respondent intends to continue this policy.Moreover, Schiffman's testmony also shows that Re-spondent takes into account the impact of its lockouts onplants other than that which is the subject of the lockout.For example, he viewed the successful Portsmouth lock-out as having influenced the Shoals settlement. Finally, itisclear that Respondent monitors the actions of allunionswhich represent its employees at all locations inan effort to achieve bargaining superiority. There is, ofcourse, nothing unlawful in Respondent's coordinatedapproach to bargaining at all its plants. However, be-cause its corporatewide and coordinated policy was im-plementedin an unlawful manner inPortsmouth, there isevery reason to notify union-represented employees atother plants that similar unlawful conduct may not be di-rected against them. I see this as the equivalent of notify-ing all employees in a plant that they may not be dis-criminatedagainst inthe samemanneras a particular em-ployee in that plant whose discharge was found to be un-lawful. Such a notice is appropriate even though it is un-derstood that the Employer may legitimately dischargeemployees in the future; the only prohibition is that itnot discharge employees unlawfully. Here, also, Re-spondent is not prohibited from lawfully utilizing a lock-out with temporary replacements at other plants. How-ever,Respondent may not lock out union-representedemployees and operate with temporary personnel in theabsence of substantial and legitimatebusiness reasons.That is the law. There is nothing oppressive in notifyingemployees at other plants of that factas well asthe factthat Respondent has violated the law in this respect atone of its plants. The remedy is reasonably related to theviolation and is addressed to preventing its recurrence.Accordingly, I shall order that the Board's notice beposted not only at Portsmouth but at all Respondent'splantswhose employees are represented by unions forthe purpose of collective bargaining.[Recommended Order omitted from publication.]